       Case 2:20-cv-00897-CKD Document 16 Filed 12/01/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ALEX LAMOTA MARTI,                                   Case No. 2:20-cv-00897 CKD
12
                                           Plaintiff, ORDER
13
                    v.
14

15   ROSARIO, et al.,
16                                      Defendants.
17

18         The Court, having considered Defendants’ request for an extension of time to return signed

19   waivers of service, and good cause having been found:

20         IT IS ORDERED that the request for an extension of time is granted, and the deadline for

21   filing waivers of service is extended by forty-five days. Defendants Kasis, Brown, Altschuler,

22   Rosario, and Vanni have up to and including January 11, 2021, to return signed service waivers,

23   and up to and including January 14, 2021 to file a responsive pleading.

24
     Dated: December 1, 2020
25                                                    _____________________________________
26                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
                                                                      [Proposed] Order (2:20-cv-00897 CKD)
